Title: From James Madison to Charles Pettit and James S. Cox, 27 September 1805 (Abstract)
From: Madison, James
To: Pettit, Charles,Cox, James S.


          § To Charles Pettit and James S. Cox. 27 September 1805, Department of State. “I have received your memorial respecting the proceedings at Paris in the case of the ship New Jersey and cargo, in which the Companies you represent are interested as insurers, and I have the honor to inform you, that on the previous application of other parties (Messrs. Nichlin & Griffith) the step has been taken which the circumstances seemed to render proper.”
        